Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 22, 2020

The Court of Appeals hereby passes the following order:

A21A0725. GERROD CRAWFORD v. THE STATE.

      A jury found Gerrod Crawford guilty of felony murder and various other
offenses, and the trial court sentenced Crawford to life in prison. Crawford filed a
motion for new trial, which the trial court denied. Crawford then filed this appeal. We
lack jurisdiction.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer to the Supreme Court “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”).
      Accordingly, Crawford’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/22/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.